Motion to dismiss appeal granted, with $10 costs, unless the defendant-appellant-respondent procures his appellant’s points to he served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argued or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the plaintiff-respondent-appellant procures her appellant’s points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeal to be argned or submitted when reached. Motion to dismiss appeal granted, with $10 costs, unless the plaintiff-respondent-appellant and the defendant-respondent-appellant procure their appellants’ points to be served and filed on or before August 15, 1961, with notice of argument for the September 1961 Term of this court, said appeals to be argued or submitted when reached. Concur—-Breitel, J. P,, Rabin, Valente, McNally and Eager, JJ.